United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-41458
                         Summary Calendar



JOHN RIVES,

                                    Plaintiff-Appellant,

versus

KELLI WARD, Assistant Regional Director;
D. DOUGHTY, Senior Warden; F. REESCANO,
Treatment Warden; M. DABNEY, Captain; J.
BROWN, Correctional Officer; J. LEWIS,
Correctional Officer,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-483
                       --------------------

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     John Rives, Texas prisoner #603511, appeals the district

court’s dismissal of his civil rights action under 42 U.S.C.

§ 1983 as frivolous and for failure to state a claim under 28

U.S.C. § 1915(e)(2).   Rives alleged that his constitutional




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41458
                                 -2-

rights were violated in connection with a prison disciplinary

proceeding.    Rives’ motion to file a corrected brief is GRANTED.

     Rives’ challenges to his disciplinary proceeding would imply

the invalidity of his conviction.    As he has not shown that his

disciplinary conviction has been overturned or otherwise

invalidated, he may not maintain his claim for damages in a 42

U.S.C. § 1983 action.    See Edwards v. Balisok, 520 U.S. 641, 648

(1997); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

Similarly, he cannot seek injunctive or declaratory relief in

this 42 U.S.C. § 1983 action because these claims should be

raised in a habeas petition.    Preiser v. Rodriguez, 411 U.S. 475,

488-90 (1973); Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir.

1998) (en banc).    Finally, the district court did not abuse its

discretion in failing to allow Rives to amend his compliant.       See

Ashe v. Corley, 992 F.2d 540, 542 (5th Cir. 1993).

     Rives’ appeal is without arguable merit and is DISMISSED as

frivolous.    5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).    The dismissal of the appeal as frivolous and

the district court’s dismissal of Rives’ 42 U.S.C. § 1983

complaint as frivolous and for failure to state a claim each

count as a “strike” under 28 U.S.C. § 1915(g).    Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Rives is warned

that once he accumulates three strikes, he may not proceed IFP in

any civil action or appeal filed while he is incarcerated or
                           No. 02-41458
                                -3-

detained in any facility unless he is under imminent danger of

serious physical injury.   28 U.S.C. § 1915(g).

     MOTION FOR LEAVE TO FILE CORRECTED BRIEF GRANTED; APPEAL

DISMISSED; THREE-STRIKES WARNING ISSUED.